Citation Nr: 0633299	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  03-22 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for seasonal allergies 
and rhinitis. 

2.  Entitlement to service connection for latex allergy with 
urticaria.  

3.  Entitlement to an initial compensable evaluation for 
hemorrhoids.  

4.  Entitlement to an initial compensable evaluation for 
onychomycosis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from August 1998 to August 
2002.   

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) which granted service connection for 
onychomycosis which was rated as zero percent disabling from 
August 17, 2002 and granted service connection for 
hemorrhoids which was rated as zero percent disabling from 
August 17, 2002.  Service connection for seasonal allergies, 
eustachian tube dysfunction, latex allergy with urticaria, 
and ventricular ectopy were denied.  The veteran filed a 
timely appeal for all issues except for service connection 
for eustachian tube dysfunction.  

In a September 2005 rating decision, service connection for 
ventricular ectopy with frequent premature ventricular 
contractions was granted.  This issue is no longer before the 
Board for appellate review since this is a complete grant of 
the benefits sought on appeal.   

The Board notes that in June 2003, the veteran requested a 
hearing before the Board.  However, the veteran subsequently 
withdrew her request in August 2003.  


FINDINGS OF FACT

1.  There is no current diagnosis of chronic disability 
related to seasonal allergies or allergic rhinitis or a 
current chronic residual disability due to seasonal 
allergies.        

2.  There is no current diagnosis of a chronic disability 
related to a latex allergy with urticaria or a current 
chronic residual disability due to a latex allergy.         

3.  The service-connected hemorrhoids are principally 
manifested by subjective complaints of occasional slight 
bleeding and discomfort and objective findings of external 
hemorrhoids with minimal symptoms; there is no objective 
evidence of large or thrombotic irreducible hemorrhoids, with 
excessive redundant tissue or persistent bleeding, secondary 
anemia or fissures.

4.  The service-connected onychomycosis does not involve 5 
percent of the entire body, or 5 percent of an exposed area; 
it does not result in disfigurement, and does not require 
intermittent systemic therapy.


CONCLUSIONS OF LAW

1.  Chronic disability related to seasonal allergies and 
allergic rhinitis were not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.380 (2006). 

2.  Chronic disability related to a latex allergy with 
urticaria was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.380 (2006).

3.  The criteria for an initial disability evaluation in 
excess of zero percent for hemorrhoids have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7336 (2006). 

4.  The criteria for an initial disability evaluation in 
excess of zero percent for service-connected onychomycosis 
have not been met.  38 C.F.R. § 4.118, Diagnostic Codes 7800-
7817 (2006); 38 C.F.R § 4.118, Diagnostic Codes 7800-7817 
(2001). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters: Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).    

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that the purpose of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) "is to require 
that the VA provide affirmative notification to the claimant 
prior to the initial decision in the case as to the evidence 
that is needed and who shall be responsible for providing 
it."  The Federal Circuit stated that VA's duty is not 
satisfied by post-decisional documents from which a claimant 
might have been able to infer what evidence VA found lacking 
with regard to the claim.  The Federal Circuit held that 
38 U.S.C.A. § 5103 requires that VA provide notice prior to 
the initial decision of the claims, nor afterwards.  If 
notice is not provided prior to the initial decision, the 
Federal Circuit stated that VA could have substantially 
complied with the VCAA by issuing a fully compliant section 
5103 notification before readjudicating the claim.  Id. at 
1333-1334. 

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in September 2002, prior to the 
initial adjudication of the claims in December 2002.  The 
letter notified the veteran of what information and evidence 
must be submitted to substantiate the claims for service 
connection, as well as what information and evidence must be 
provided by the veteran and what information and evidence 
would be obtained by VA.  She was also told to inform VA of 
any additional information or evidence that VA should have, 
and was told to submit evidence that pertains to the claim to 
the RO.  The content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The Board notes that the claims for higher ratings are 
downstream issues of the original service connection claims 
adjudicated in the December 2002 rating decision.  VA's 
General Counsel has concluded that, if, in response to notice 
of its decision on a claim for which VA has already given the 
§ 5103(a) notice, VA receives a notice of disagreement that 
raises a new issue, § 7105(d) requires VA to take proper 
action and issue a statement of the case if the disagreement 
is not resolved, but § 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGCPREC 8-2003 (Dec. 
22, 2003).  However, in the instant case, the RO provided a 
subsequent notice in January 2004 concerning the veteran's 
claims for higher ratings, and the claims were readjudicated 
in supplemental statements of the case dated in September 
2005 and March 2006.  The Board finds that there is no 
prejudice to the veteran.  

The Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Regarding the service connection claims, element (1) is not 
at issue.  Regarding elements (2) and (3) (current existence 
of a disability and relationship of such disability to the 
veteran's service), the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate the claim for service connection.  Regarding 
elements (4) and (5) (degree of disability and effective 
date), the veteran was provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal in a March 2006 
letter.  The Board also notes that the preponderance of the 
evidence is against the veteran's claim of service connection 
for seasonal allergies and a latex allergy with urticaria and 
therefore any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot. 

Regarding the claims for higher ratings, elements (1), (2) 
and (3) (veteran status, current existence of a disability 
and relationship of such disability to the veteran's service) 
are not at issue.  As to element (4), degree of disability, 
the veteran has been notified of the rating criteria.  As to 
element (5), effective date, in a March 2006 letter, the 
veteran was notified as to how an effective date is assigned.  
The Board also notes that whatever effective date is assigned 
by the RO is an appealable issue.  The record fails to show 
prejudicial error as to timing or content of the VCAA notice.    

The Board finds that the duty to assist has been met.  All 
available service medical records were obtained.  Private 
treatment records from S.C.H.C., C. of N.T., and F.P.A. were 
obtained.  

The veteran was afforded a VA examination in November 2002.  
The veteran failed to report to or cancelled VA examinations 
scheduled in December 2004, February 2005, and June 2005.  
When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655(b).  When the 
examination is scheduled in conjunction with a claim for an 
increase, the claim shall be denied.  Id.  

Regarding the service connection claims, the Board will 
adjudicate these claims based upon the evidence of record.  
Regarding the claim for a higher rating for hemorrhoids, this 
disability can be rated based upon the findings of the 
November 2002 VA examination.  There is no evidence of record 
that the disorder has worsened since the November 2002 
examination, and the Board will rate this claim based upon 
the evidence of record.  The Board finds that the record as 
it stands contains adequate medical evidence to adjudicate 
the service connection claims and the claim for a higher 
rating for hemorrhoids and that the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met. 

However, regarding the claim for a higher rating for 
onychomycosis, the November 2002 VA examination was 
inadequate in that the report does not contain sufficient 
detail to rate the service-connected onychomycosis with 
consideration of the rating criteria for skin diseases.  For 
instance, the November 2002 VA examination report does not 
provide a percentage of the entire body or exposed area 
affected by the skin disorder and there is no information as 
to whether the veteran required systemic therapy for the 
disorder in the past 12 months.  VA is not obliged to attempt 
to provide another examination.  While VA has a duty to 
assist a veteran in the development of his or her claim, the 
veteran has a duty to cooperate with VA.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  In August 2005, VA 
contacted the veteran by telephone and asked the veteran 
whether she wanted to reschedule the examination.  The 
veteran responded that she did not wish to pursue the claim.  
Based on the veteran's failure to attend the scheduled VA 
examinations with regard to her increased rating claim, the 
Board concludes that any further efforts on part of VA would 
be futile and result in needless government expense.  The 
Board concludes that VA has no remaining duty under the VCAA 
to provide a medical examination in conjunction with the 
veteran's claim for a higher rating for onychomycosis and the 
Board will adjudicate the claim in accordance with 38 C.F.R. 
§ 3.655.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  Service Connection Claims

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Under 38 C.F.R. § 3.380, diseases of allergic etiology, 
including bronchial asthma and urticaria, may not be disposed 
of routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently. Increase 
in the degree of disability during service may not be 
disposed of routinely as natural progress nor as due to the 
inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding in the absence of or 
removal of the allergen are generally regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be made on the whole 
evidentiary showing.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Discussion

Service connection for seasonal allergies and allergic 
rhinitis

The veteran contends that she incurred seasonal allergies in 
service.  A veteran who served during a period of war or 
during peacetime service after December 31, 1946, is presumed 
to be in sound condition when he or she entered into military 
service except for conditions noted on his entrance 
examination.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 
3.304(b).  The presumption of soundness can be rebutted by 
clear and unmistakable evidence that the disorder existed 
prior to entry into service and that it was not aggravated by 
service.  Id.  In determining whether a disorder existed 
prior to entry into service, it is important to look at 
accepted medical principles including clinical factors 
pertinent to the basic character, origin, and development of 
the disorder.  38 C.F.R. § 3.304(b)(1).  History given by the 
veteran, which conformed to accepted medical principles, in 
conjunction with basic clinical data, is probative evidence 
of the incurrence, symptoms, and course of the disorder.  
38 C.F.R. § 3.304(b)(2).  

The veteran's entrance examination dated in December 1998 
does not note the existence of any allergies or rhinitis at 
that time.  The entrance examination indicates that the 
veteran reported that she did not have sinusitis or hay 
fever.  Seasonal allergies were not diagnosed.  Thus, the 
veteran is presumed sound upon entrance into service.  There 
is no clear and unmistakable evidence to rebut the 
presumption of soundness.  The service medical records show 
that the veteran was prescribed Allegra for seasonal 
allergies.  However, there is no medical evidence of a 
diagnosis of seasonal allergies or rhinitis in service.  A 
March 1999 report from an allergy center indicates that the 
veteran had no history of chronic rhinitis.  

There is no competent evidence of a current diagnosis of 
chronic seasonal allergies or a residual disability due to 
seasonal allergies.  VA examination in November 2002 does not 
reflect a diagnosis of seasonal allergies or rhinitis.  The 
private medical records show that the veteran is prescribed 
Allegra.  The private medical records do not document a 
diagnosis of seasonal allergies or a disability due to or 
manifested by seasonal allergies.  Without competent evidence 
of a diagnosed disability, service connection for the 
disorder cannot be awarded.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (in which the Court held that, in the 
absence of proof of a present disability, there can be no 
valid claim).  A grant of service connection requires a 
showing of current disability.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004) (holding that service connection 
requires a showing of current disability); see also Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of 
service connection requires that there be a showing of 
disability at the time of the claim, as opposed to some time 
in the distant past).  

In this case, there is no competent evidence of a diagnosis 
of chronic seasonal allergies or rhinitis or a residual 
disability due to seasonal allergies.  Seasonal or other 
acute allergic manifestations subsiding in the absence of or 
removal of the allergen are generally regarded as acute 
diseases, healing without residuals.  38 C.F.R. § 3.380.  
Since there is no evidence of current chronic disability, the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  
Gilbert, 1 Vet. App. 49.  Accordingly, the claim is denied.

Service connection for a latex allergy with urticaria

The veteran's entrance examination in December 1998 does not 
note a diagnosis of a latex allergy or urticaria.  Thus, the 
veteran is presumed sound upon entrance into service.  There 
is no clear and unmistakable evidence to rebut the 
presumption of soundness.  Service medical record show that a 
latex allergy was detected in service.  A March 1999 report 
from an allergy center notes that the veteran reported that 
she had reactions after wearing latex gloves. The reaction 
started one to two minutes after putting latex gloves on and 
she had itching, redness, and blisters on her hands.  A May 
1999 report from the allergy center indicates that testing 
revealed evidence of a latex allergy.   

The competent evidence shows that while a latex allergy was 
detected in service, it was acute and transitory in nature 
and resolved without residual disability.  The evidence of 
record shows the veteran does not have a current disability 
due to the latex allergy.  A November 2002 VA examination 
report indicates the veteran was found to have an allergy to 
latex gloves during nursing training in service. The veteran 
treated the allergy by using vinyl gloves, which did not give 
her any reactive symptoms.  The diagnosis was latex allergy 
with manifest urticaria, no current disability.  The 
veteran's private medical records do not show any symptoms or 
manifestations of a latex allergy or urticaria or any other 
residual disability due to a latex allergy.   

Seasonal and other acute allergic manifestations subsiding on 
the absence of or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals.  38 
C.F.R. § 3.380.  There is no competent evidence of any 
current symptoms or disability due to the latex allergy.  
Without competent evidence of a diagnosed disability, service 
connection for the disorder cannot be awarded.  See Brammer, 
3 Vet. App. at 225.  See also Shedden, supra; Gilpin, supra.    

In this case, there is no competent evidence of a current 
disability due to the latex allergy.  Since there is no 
evidence of current disability, the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application.  Gilbert, 1 Vet. App. 49.  
Accordingly, the claim is denied.

III.  Increased Rating Claims

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127. 

Under the provisions of Diagnostic Code 7336, hemorrhoids, 
internal or external, a noncompensable evaluation is assigned 
for mild or moderate hemorrhoids.  A 10 percent disability 
rating is warranted for large or thrombotic irreducible 
hemorrhoids, with excessive redundant tissue.  A 20 percent 
disability evaluation is assigned for hemorrhoids with 
persistent bleeding and with secondary anemia, or with 
fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.  

Under Diagnostic Code 7813, dermatophytosis is to be rated as 
disfigurement of the head face, or neck (Diagnostic Code 
7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), or dermatitis (Diagnostic Code 7806). 38 C.F.R. § 
4.118, Diagnostic Code 7813.

Scars, other than head, face, or neck, that are deep or that 
cause limited motion are rated as follows: area or areas 
exceeding 144 square inches (929 sq. cm.) are rated as 40 
percent disabling; area or areas exceeding 72 square inches 
(465 sq. cm.) are rated as 30 percent disabling; area or 
areas exceeding 12 square inches (77 sq. cm.) are rated as 20 
percent disabling; and area or areas exceeding 6 square 
inches (39 sq. cm.) are rated as 10 percent disabling.  
38 C.F.R. § 4.118, Diagnostic Code 7801.  A deep scar is one 
associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2.  

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion covering an area or 
areas of 144 square inches (929 sq. cm.) or greater are rated 
as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 
7802.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7802, Note 2.  

Diagnostic Code 7803 provides that a 10 percent rating is 
warranted for scars that are superficial and unstable.  
38 C.F.R. § 4.118, Diagnostic Code 7803.  Note 1 to 
Diagnostic Code 7803 provides that an unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Note 2 to Diagnostic Code 7803 provides 
that a superficial scar is one not associated with underlying 
soft tissue damage. 

Scars which are superficial and painful on examination are 
rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic 
Code 7804.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7804, Note 1.  

Other scars are rated based upon limitation of function of 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Under Diagnostic Code 7806, dermatitis or eczema, a zero 
percent rating is warranted for less than 5 percent of the 
entire body or less than 5 percent of the exposed areas 
affected, and no more than topical therapy required during 
the past 12 month period.  A 20 percent rating is warranted 
for at least 5 percent, but less than 20 percent of the 
entire body, or at least 5 percent but less than 20 percent 
of the exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period.  A 30 percent rating is 
warranted for 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating is warranted for more than 40 percent of the entire 
body or more than 40 percent of exposed areas, affected, or; 
constant or near- constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.

Discussion

Entitlement to an initial disability evaluation in excess of 
zero percent for hemorrhoids

The RO assigned a zero percent evaluation to the veteran's 
service-connected hemorrhoids under the provisions of 
Diagnostic Code 7336, pertaining to external and internal 
hemorrhoids. 

After a careful review of the evidence of record, and for the 
reasons expressed below, the Board finds that the evidence of 
record does not demonstrate, or more nearly approximate, the 
requisite objective manifestations for the assignment of a 
compensable disability evaluation for the service-connected 
hemorrhoids under Diagnostic Code 7336.

The medical evidence of record establishes that the veteran 
has minimal symptoms due to the hemorrhoids.  The November 
2002 VA examination report indicates that the veteran 
reported having minimal hemorrhoidal difficulty for the last 
2 or 3 years with symptoms of slight bleeding and some local 
discomfort.  The veteran reported that she has had no 
difficulty with the hemorrhoids in the last few months. 
Examination revealed a small hemorrhoidal tag at 4 o'clock 
and 8 o'clock.  There was no local inflammation and no 
evidence of recent bleeding.  The impression was external 
hemorrhoids with minimal symptoms and no disability.   

The medical evidence of record shows that the veteran has 
external hemorrhoids with minimal symptoms, which more 
closely approximates mild to moderate hemorrhoids.  There is 
no medical evidence of large or thrombotic irreducible 
hemorrhoids with excessive redundant tissue evidencing 
frequent recurrences.  

The Board finds that a staged rating is not warranted in this 
case.  The Board has examined the record and finds that a 
zero percent evaluation is warranted for the service-
connected hemorrhoids since August 17, 2002, the date after 
the date of service separation.  There is no evidence that 
the service-connected hemorrhoids have been more than mild 
any time since August 17, 2002.  It appears from the medical 
evidence that the disability has remained essentially 
constant over the entire period.  Accordingly, a staged 
rating under Fenderson is not warranted. 

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability evaluation in excess of 
zero percent is not warranted for the service connected 
hemorrhoids under the provisions of Diagnostic Code 7336.  
The preponderance of the evidence is against the veteran's 
claim and the claim is denied. 

Entitlement to an initial disability evaluation in excess of 
zero percent for onychomycosis

The veteran was afforded a VA general medical examination in 
November 2002 to evaluate the nature and severity of the 
service-connected onychomycosis.  The examination report 
indicates that there was slight discoloration and tenderness 
around the medial aspect of the right great toenail.  The 
impression was onychomycosis of the right great toenail with 
minimal symptoms and improved on medication.  

The Board finds that the November 2002 VA examination is not 
adequate for rating the service-connected onychomycosis.  The 
service-connected disability is rated under Diagnostic Code 
7813.  Under Diagnostic Code 7813, dermatophytosis is to be 
rated as disfigurement of the head face, or neck (Diagnostic 
Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, 
or 7805), or dermatitis (Diagnostic Code 7806).  38 C.F.R. § 
4.118, Diagnostic Code 7813.  In the present case, the 
service-connected onychomycosis is more analogous to 
dermatitis or eczema and therefore, the disorder is rated 
under Diagnostic Code 7806.  

Under Diagnostic Code 7806, the skin disorder is rated 
according to the area affected or according to the treatment.  
38 C.F.R. § 4.118, Diagnostic Code 7806.  For instance, a 
zero percent rating is warranted under Diagnostic Code 7806 
when the skin disorder affects for less than 5 percent of the 
entire body or less than 5 percent of the exposed areas, and 
no more than topical therapy required during the past 12 
month period.  Id.  The highest rating under this code, a 60 
percent rating, is warranted when the skin disorder affects 
more than 40 percent of the entire body or more than 40 
percent of exposed areas, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required during the past 12-month 
period.  Id.  

The diagnostic criteria for scars were revised, effective 
August 30, 2002.  67 Fed. Reg. 49590-49599 (July 31, 2002).  
It appears that the veteran's claim was filed shortly before 
that date, and the criteria in effect at the time of the 
claim must also be considered.  In this regard, it appears 
that Code 7806 for eczema would provide a 10 percent rating 
where there is exfoliation, exudation or itching, if 
involving an exposed service or extensive area.  That Code 
provided for a noncompensable rating for slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  Other pre-August 30, 2002 criteria address 
scars. 

The record shows that the veteran was scheduled for 
reexamination of the skin disorder of the feet in December 
2004, February 2005, and June 2005.  However, the veteran did 
not report to the examinations.  The record shows that the 
veteran did not report to the December 2004 VA examination.  
There is a notation that the veteran stated that she received 
too short of notice for the appointment.  Regarding the 
February 2005 VA examination, the record notes that the 
veteran's husband called VA on the date of the examination 
and indicated that the veteran wanted to cancel the claim and 
reopen when she got off from work.  The Board notes that in 
April 2005, the RO sent the veteran a letter asking the 
veteran whether she wanted to withdraw her appeal or if she 
wanted the examination rescheduled.  In April 2005, the 
veteran indicated that she wanted the examination 
rescheduled.  An examination was scheduled for June 27, 2005.  
The veteran did not report to this examination.  The record 
shows that the RO had sent the examination notice letter to 
the veteran's address of record.  In August 2005, VA called 
the veteran to reschedule the examination, and the veteran 
indicated that she wanted to cancel her claim.  An 
examination was not rescheduled.   

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for an examination scheduled in conjunction with a 
claim for an increase, the claim shall be denied.  38 C.F.R. 
§ 3.655(b).  In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), 
the Court pointed out that VA must show that a claimant 
lacked "adequate reason" (see 38 C.F.R. § 3.158(b)), or "good 
cause" (see 38 C.F.R. § 3.655) for failing to report for a 
scheduled examination.  

It is arguable that this rating claim can be simply denied 
under 38 C.F.R. § 3.655 for failure to report without good 
cause.  However, it may also be viewed that the appear of 
this issue arises out of an original claim for compensation.  
At any rate, a denial is warranted under either approach.  
There is simply no medical evidence supporting a compensable 
rating for the skin disability.  The VA examination report 
does not show that any of the criteria for a 10 percent 
rating under either the old or the new criteria have been 
met.  It is unfortunate that the veteran has not cooperated 
by reporting to VA examinations which were designed to 
ascertain the current severity of the disability.  It appears 
that the veteran may not even wish to pursue this issue, but 
since there is no withdrawal of the issue which clearly meets 
the criteria of 38 C.F.R. § 20.204, the Board must assume 
that the issue remains on appeal.  However, the preponderance 
of the available evidence is against entitlement to a 
compensable rating.  The veteran may always advance a claim 
for an increased rating should the disability increase in 
severity in the future. 




ORDER

The appeal is denied as to all issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


